DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi (US 9403603) in view of Ben-Asher (US 4702095), Wiegand (WO 2013135347), Rankin (US 8519824), and Carlson (US 5673983).

Regarding claim 1, Hozumi teaches a galley monument (#100), the galley monument comprising:
a compartment (#130) for receiving a galley component (#150); 
a catch (#200) movable between a closed position (Fig. 3B) and an open position (Fig. 3A), wherein, in the closed position, the catch is positioned such that a galley component is locked or held fixed in the compartment by the catch (column 2, lines 60-64) and, in the open position, the catch is positioned such that a galley component can be received within and removed from the compartment (column 2, lines 56-59)
Hozumi does not teach electrical locking. Ben-Asher teaches an electromagnetic actuator comprising an electromagnetic motor (#8) and a rotary actuator (#16) that is coupled, at one end thereof, to the catch (via #20) for rotary movement of the catch (#22)between the closed position and the open position (along arrow A), wherein the electromechanical actuator is configured such that the catch is movable between the closed position and the opened position entirely via a manual operation of the catch (column 1, lines 38-43). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the electrical locking system of Ben-Asher for the purpose of automating the locking system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the locking process, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Hozumi does not teach a coder. The electrical locking system of Wiegand teaches a coder (#12) configured as a measuring transducer for determining at least one of a present position and a present orientation of the catch (page 3, paragraph 11, underlined). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the coder as it would serve the purpose of monitoring the position of the lock, as is a goal of Hozumi (column 1, lines 41-45), additionally, knowing the position of the catch will allow the actuator to properly reposition the catch to the desired orientation. 
Hozumi does not teach a component detector. Rankin teaches a component detector (#423) for detecting the presence of the galley component in the compartment (column 9, lines 55-30), a control unit (#406) configured for controlling the electromechanical actuator (#422) to automatically move the catch (#502), only when the catch is not in the closed position and a galley component is detected within the compartment by the component detector, into the closed position (column 10, lines 34-37). It would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the locking process with a component detector to substitute a manual visual detection process for the purpose of only activating the lock when the cart is present, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Hozumi does not teach the electromechanical actuator moving the catch to a closed position after a predetermined period of time. Carlson teaches wherein the electromechanical actuator is configured to automatically move the catch from the open position to the closed position after a predefined length of time in which the catch has been in the open position (Fig. 47). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the automatic relocking feature of Carlson. Doing so would relock the cart in place if it were unlocked and left unattended to improve safety and security.

	Regarding claim 3, Hozumi teaches the galley monument according to claim 1. Rankin teaches wherein each component comprises a wireless radio (#433). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi to include the wireless radio of Rankin for the actuator components. Doing would provide a form to wirelessly transmit data from the actuator regarding position. The wireless transmission would require less wired connections, reducing weight. 

Regarding claim 6, Hozumi, as modified, teaches the galley monument according to claim 3, wherein the control unit (Rankin: #406) is configured to wirelessly (Rankin: column 5, lines 1-4) exchange locking data with at least one of the electromechanical actuator (Rankin: column 10, lines 34-37), the coder, and the component detector via the wireless radio (Rankin: column 5, lines 1-4). 

	Regarding claim 7, Hozumi, as modified, teaches the galley monument according to claim 1, wherein the control unit (Rankin: #406) is wired (Rankin: column 5, line 67- column 6, line 2) to exchange locking data with at least one of the electromechanical actuator (Rankin: column 10, lines 34-37), the coder, and the component detector. 

	Regarding claim 8, Hozumi, as modified, teaches the galley monument according to claim 1, wherein the control unit (Rankin: #406) is configured to evaluate at least one of a present position of the catch, a present orientation of the catch (Weigand: page 3, paragraph 11, underlined), and to control the electromechanical actuator on a basis thereof (Rankin: column 10, lines 34-44, bases movement of actuator to correct position on known past location of actuator). 

Regarding claim 9, Hozumi, as modified, teaches the galley monument according to claim 1, comprising a display unit (Rankin: #436) coupled to the control unit (column 10, lines 58-61) and configured to display locking data (Rankin: column 10, lines 34-37). 

	Regarding claim 10, Hozumi, as modified, teaches the galley monument according to claim 9, wherein the display unit (Rankin: #436) comprises a touchscreen (Rankin: column 23, lines 18-19) for input and output of control commands of the control unit (Rankin: #406).

Regarding claim 11, Hozumi teaches the galley monument according to claim 1, comprising a plurality of the compartments, a plurality of the catches, each of which is associated with one of the plurality of compartments (Fig. 3A, Fig. 3B). Hozumi does not teach associated electromechanical actuators. However, Wiegand teaches an electromechanical actuator for a single catch and single actuator, so if there were a plurality catches, as in Hozumi, there would be a plurality when modified by Wiegand.

	Regarding claim 12, Hozumi teaches the galley monument according to claim 1, wherein the galley component is a container or a roller container (#150; “carts” is a roller container).

Regarding claim 13, Hozumi teaches the galley monument according to claim 1, comprising a plurality of the compartments (#130; Fig. 2), a plurality of the catches (#200), each of which is associated with one of the plurality of compartments (Fig. 2). Hozumi does not teach associated electromechanical actuators. However, Wiegand teaches an electromechanical actuator for a catch, so if there were multiple compartments, as in Hozumi, there would be multiple associated actuators when modified by Ben-Asher.
	
Regarding claim 14, Hozumi, as modified, teaches an aircraft (column 1 lines 12-14) or spacecraft having a galley which comprises at least one galley monument according to claim 1 (see above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi (US 9403603) in view of Ben-Asher (US 4702095), Wiegand (WO 2013135347), Rankin (US 8519824), and Carlson (US 5673983) as applied to claim 1 above, and further in view of Kim (US 20180179793).

Regarding claim 2, Hozumi, as modified, teaches the galley monument according to claim 1. Hozumi does not teach the actuator comprising a shape memory alloy. Kim teaches the actuator element (#18) comprises a shape memory alloy ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the shape memory alloy of Kim because shape memory alloy materials are lighter in weight, smaller, quieter, more reliable, and lower cost than other systems (Kim, [0014]).


Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647